PER CURIAM.
This appeal is by the plaintiff below from an order dismissing the complaint for failure of the plaintiff to comply with an order of the court to appear for a discovery deposition. It would serve no useful purpose to recite here the proceedings in -the cause leading to the dismissal order. Upon consideration of the record, briefs and arguments of counsel, we conclude that the appellant has not demonstrated abuse of discretion by the trial court. The dismissal order was made under circumstances bringing it within the contemplation and authority of Rule 1.380(d) FRCP, 30 F.S.A.
Affirmed.